I agree to the result. I can not and do not concur in the correctness of the Brock case. In this case appellant filed a motion for a new trial alleging his innocence and that he had *Page 518 
been induced to plead guilty through ignorance and over-persuasion. It should not be the policy of the law to entrap any man into a plea that would blight and ruin his life, and where there is any reasonable showing, and particularly where there are evidences of such haste and glaring irregularities as exist in this case, we think the court below should have set aside the judgment of conviction to the end that justice might be done. If appellant was indeed guilty, this fact could doubtless have been shown. If he was not, he did not deserve to be adjudged guilty on an imprudent and unadvised plea of guilty. It should be added that Judge Davidson's opinion follows the authorities. I prefer, however, to rest my concurrence on the merits of the case.